DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2020 has been entered.

Response to Arguments
Applicant’s arguments, see page 9, filed 17 November 2020, with respect to 112 rejections have been fully considered and are persuasive in view of amendment.  The 112 rejections of 17 July 2020 has been withdrawn. 
Applicant's arguments filed 17 November 2020 have been fully considered but they are not persuasive. 
In regards to 103 rejections, applicant argues that claim 1 was amended and such a combination of elements of amended limitations has not been shown to be taught by any of the references individually or in combination, thus, claim 1 and dependent claims are patentable (pages 9-10). 
However, the examiner respectfully disagrees. The examiner submits that applicant argues without factual evidence on how prior arts in combination does not teach the amended limitations. 
On the contrary to the argument, Freiburger teaches processing circuitry configured to accept a setting instruction to select whether an image that corresponds to the predetermined scan region and is based on a reflected wave signal acquired by the ultrasound probe by transmission and reception of the observation pulses, is an image to be captured in a one shot mode or in a successive scan mode (processor calculates the elasticity sequence and values of the acquisition parameters to match the desired frame rate [0041]-[0042], steps 28 and 32 Figure 1), determine an azimuth interval between transmissions of the push pulse based on the selecting instruction (a pulse repletion interval of the tracking scans and reference scans, [0042], which is equivalent to claimed an azimuth interval between transmissions of the push pulses, Figure 1, Figures 2-3 show reducing number of push pulses create longer interval between transmissions of the push pulses), wherein the successive scan mode is a mode to obtain the image repeatedly at a predetermined frame rate (increased frame rate [0044]-[0046] Figures 2-3). Freiburger further teaches, in act 34 of Figure 1, type of elasticity imaging is set based on the detected amounts of motion, ARFI imaging with a single pushing pulse or shear imaging repeating pushing pulses ([0047]). 
In regards to details of one shot mode being a mode to obtain the image for a single time, the examiner notes that Freiburger is capable of selecting one shot mode or successive mode, as Freiburger discloses adjusting calculating elasticity sequences and acquisition parameters, including frame rates, intervals, as well as cool down time ([0042]-[0043]), adjusting parameters can lead to a lower frame rate ([0043]), which can be a claimed one shot mode ([0044]). 
In order to provide additional support for definition of one shot mode as claimed, the examiner submits that, in the same field of endeavor of ultrasound shear wave imaging system, Peterson discloses ultrasonic imaging system of transmitting push pulses to generate shear waves wherein push pulses can include a single push pulse with predetermined frequency and conditions ([0019]-[0020] and single tracking pulse can simultaneously sample a locations, Figure 4 [0023],  multiline transmission, plurality of adjacent, tightly spaced locations, [0024] sequential push pulse transmissions) , which is a mode to obtain image for a single time as claimed. 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.
Modified rejection in view of amendment can be found in prior art section of the current office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “select whether an image that corresponds to the predetermined scan region and is based on a reflected wave signal acquired by the ultrasound probe by transmission and reception of the observation pulses, is an image to be captured in a one shot mode or in a successive scan mode, wherein the one shot mode is a mode to obtain the image for a single time and the successive scan mode is a mode to obtain the image repeatedly at a predetermined frame rate.”
It is not clear whether applicant intends to claim two different images, or meant to claim the same image, and in addition, it is not clear whether an image refers to produced image, or an image to be acquired in subsequent imaging.  
Claims 4-11 recite the limitation "the acquisition frequency".  There is insufficient antecedent basis for this limitation in the claim as “an acquisition frequency” was not previously recited in claims 1-2 and 4-11.
Claims 14, 16, and 18 recite the limitation “the setting instruction.” There is insufficient antecedent basis for this limitation in the claim as “a setting instruction” was not previously recited in claims 1, 14, 16, and 18.
Claims 2, 12-13, 15, 17, and 19 are rejected due to their dependency upon rejected claim 1 as discussed above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Freiburger (Pub. No.: 20130123630), and in view of and Peterson (Pub. No. : 2013/0131511).  
Regarding claim 1, Freiburger teaches an ultrasonography apparatus, comprising:
Transmission circuitry configured to 
cause an ultrasound probe to transmit a push pulse to cause a displacement in a tissue of a living body based on an acoustic radiation force (elasticity-based motion detection, elasticity mode [0015]-[0017], acoustic radiation force, [0021] Figure 1),
cause the ultrasound probe to transmit observation pulses to observe the displacement of the tissue of the living body in a predetermined scan region, the displacement caused based on the push pulse (A pushing pulse is transmitted, the sequences after the pushing pulses are used to detect localized displacement of tissue caused by the longitudinal or shear waves for a region of interest [0027]- [0028])
processing circuitry configured to:
Accept a setting instruction to select whether an image that corresponds to the predetermined scan region and is based on a reflected wave signal acquired by the ultrasound probe by transmission and reception of the observation pulses, is an image to be captured in a one shot mode or in a successive scan mode (processor calculates the elasticity sequence and values of the acquisition parameters to match the desired frame rate [0041]-[0042], steps 28 and 32 Figure 1), 
Determine an azimuth interval between transmissions of the push pulse based on the selecting instruction (a pulse repletion interval of the tracking scans and reference scans, [0042], which is equivalent to claimed an azimuth interval between transmissions of the push pulses, Figure 1, Figures 2-3 show reducing number of push pulses create longer interval between transmissions of the push pulses), wherein the successive scan mode is a mode to obtain the image repeatedly at a predetermined frame rate (increased frame rate [0044]-[0046] Figures 2-3)
Control the transmission circuitry based on a transmission condition including the determined azimuth interval and the determined push-pulse transmission mode (Fig. 1 steps 34, 36, and 38, [0063]-[0064], [0070])
Furthermore, Freiburger teaches, in act 34 of Figure 1, type of elasticity imaging is set based on the detected amounts of motion, ARFI imaging with a single pushing pulse or shear imaging repeating pushing pulses ([0047]). 
Since, Freiburger discloses adjusting calculating elasticity sequences and acquisition parameters, including frame rates, intervals, as well as cool down time ([0042]-[0043]), adjusting parameters can lead to a lower frame rate ([0043]), which can be a claimed one shot mode ([0044]). 
Freiburger does not explicitly state that wherein the one shot mode is a mode to obtain the image for a single time. 
However, the examiner submits that, in the same field of endeavor of ultrasound shear wave imaging system, Peterson discloses ultrasonic imaging system of transmitting push pulses to generate shear waves wherein push pulses can include a single push pulse with predetermined frequency and conditions ([0019]-[0020] and single tracking pulse can simultaneously sample a locations, Figure 4 [0023],  multiline transmission, plurality of adjacent, tightly spaced locations, [0024] sequential push pulse transmissions) and further discloses relationship between frequency, interval, and the transmission mode ([0030]-[0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify optimizing and controlling the transmission circuitry as taught by Freiburger to incorporate teaching of Peterson, since optimizing transmission conditions using various parameters was already disclosed by Freiburger 
Regarding claim 2, Freiburger and Peterson together teach all limitations of claim 1 as discussed above.
Freiburger discloses that the processing circuitry is further configured to accept one of a setting instruction to perform a single time of imaging and a setting instruction to perform a plurality of times of imaging as the setting instruction (0012; 0027).
Regarding claims 4-5, Freiburger and Peterson together teach all limitations of claim 1 as discussed above.
Peterson further teaches determine according to acquisition frequency, whether to transmit the push pulse to one end of the scan region or to transmit the push pulse to both ends of the scan region (single vs. multiline push pulse transmission [0023] multiline transmission for broader beam in imaging heart or blood flow). 
Regarding claims 6-7, Freiburger and Peterson together teach all limitations of claim 1 as discussed above.
Freiburger also discloses disclosing that the processing circuitry is further configured to determine, adaptively, according to the acquisition frequency (0070), at least a number of transmission positions of the displacement generation ultrasonic wave that is transmitted to the scan region (0064, 0066).
Regarding claims 8-9, Freiburger and Peterson together teach all limitations of claim 1 as discussed above.
Freiburger also discloses disclosing that the processing circuitry is further configured to determine, adaptively, according to the acquisition frequency (0070), at least a number of transmission positions of the displacement generation ultrasonic wave that is transmitted to the scan region (0064).
Freiburger also discloses that the push pulse may be focused or unfocused under the control of the processor (0066).
Regarding claims 10-11, Freiburger and Peterson together teach all limitations of claim 1 as discussed above.
Freiburger also discloses the processing circuitry is further configured to determine a second lateral interval, according to the setting instruction (0074).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller Okamura with the adaptive control of line spacing of Freiburger. The motivation to modify Okamura in view of Freiburger would have been to balance image quality against heating, as taught by Freiburger (0061-0065).
Regarding claims 12-13, Freiburger also discloses wherein the processing circuitry is configured to determine application voltages of the displacement-generation ultrasonic wave and 
Regarding claims 16-17, Freiburger also discloses that processing circuitry is configured to measure a reflection intensity of a reception signal of B-mode (0031 and 0035), accept the measured reflection intensity as the setting instruction (00035), and determine the transmission condition according to the reflection intensity (0042).
Regarding claims 18-19, Freiburger and Peterson together teach all limitations of claim 1 as discussed above.
Freiburger also discloses that the processor is configured to measure the displacement caused by the displacement generation ultrasound eave, accept the measured displacement as the setting instruction and determine the transmission condition according to the displacement (0046; 0060), to determine the largest lateral shear waves (0064-0065).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Freiburger (Pub. No.: 20130123630) and Peterson, as applied to claims 1 and 2 above, and further in view of Waki (Pub. No.: 2008/0081993).
Regarding claims 14 and 15, Freiburger does not disclose that the processing circuitry is configured to detect movement of the ultrasound probe, accepts detected movement of the ultrasound probe as the setting instruction, and determines the transmission condition according to the movement of the ultrasound probe.
In the same field of endeavor, Waki discloses ultrasound elastography and teaches that the probe is tracked by a positional sensor configured to detect movement of the ultrasound probe, and provide the detected movement of the ultrasound probe as setting instructions to a 
To provide the acoustic force elastography of Freiburger, and Peterson with a position sensor would have been obvious in view of the teachings of Waki, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that providing position and orientation sensing for the probe of Okamura would allow the system to make requisite corrections based on position and orientation and/or improve repeatability and/or registration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Hazard et al.,” US 2013/0245422 (Hazard) discloses transmission mode of push-pulse, including successive transmission ([0031]) and single push pulse at multiple positions simultaneously ([0032]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793